Name: Commission Regulation (EEC) No 2722/88 of 31 August 1988 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1988/89 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /94 Official Journal of the European Communities 1 . 9 . 88 COMMISSION REGULATION (EEC) No 2722/88 of 31 August 1988 introducting preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1988/89 wine year 38 of Regulation (EEC) No 822/87 is hereby introduced for the 1988/89 wine year. The quantity of table wine or of wine suitable for yielding table" wine which producers may have distilled in accordance with Regulation (EEC) No 2721 /88 shall be equal to 13 hectolitres per hectare . However, in the case of producers whose holdings are located in the Spanish part of wine-growing zones C, the total quantity of table wine or of wine suitable for yielding table wine which may be distilled must in no circumstances exceed 26 % of their table-wine production . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (') lays down detailed rules for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2720/88 (4), fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1988/89 wine year ; Whereas, in view of the foreseeable situation on the market, the harvest forecasts and the level of end-of-year stocks, the quantities eligible should be fixed at levels which, in combination with the other distillation measures for the wine year, will enable the market to be stabilized, without however exceeding the quantities compatible with sound management of the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 2 . Where producers avail themselves of the option provided for in Article 2 (3) of Regulation (EEC) No 2721 /88 , the quantity referred to in paragraph 1 shall be equal to :  26 % of their table-wine production in the Greek part of wine-growing zone C III ,  20 % of their table-wine production in the Spanish part of wine-growing zones C,  13 % of their table-wine production in the other wine-growing zones . HAS ADOPTED THIS REGULATION : Article 2 Article 1 1 . Preventive distillation of table wine and of wine suitable for yielding table wine as provided for in Article This Regulation shall enter into force on 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable « in all Member States . Done at Brussels , 31 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (J) OJ No L 198 , 26 . 7 . 1988 , p. 35 . (') See page 88 of this Official Journal . (4) See page 79 of this Official Journal .